This action is brought to recover for the death of the plaintiff's decedent, which was caused by her being struck by an automobile driven by the defendant Mace but then carrying the markers of the defendant Vaast as dealers in automobiles. The trial court directed a verdict for the defendants Vaast and later denied a motion to set aside the verdict in their favor and the plaintiff has appealed from these rulings. Mace, having selected the automobile and agreed upon a purchase price to be paid in instalments, thereafter left it in the garage of Vaast Brothers. He testified that the agreement was that he was to purchase the car if, after the price was fully paid, he found it satisfactory. Three days before the accident, which was on Christmas day, he received permission to take and use it under a set of markers used by Vaast Brothers on demonstration cars. He testified that this was under an arrangement by which after the holidays he was to decide whether or not he was going to take the car. He drove it on each of the succeeding days and at the time of the accident was engaged upon an errand of his own. Under the most favorable interpretation of the evidence, all that the plaintiff could claim was that Mace, at the time of the accident, was engaged with the permission of Vaast Brothers in trying the automobile *Page 686 
to see if it was satisfactory to him. The case is ruled by Marshall v. Fenton, 107 Conn. 728,142 A. 403.
   There is no error.